UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-24778 TEXAS VANGUARD OIL COMPANY (Exact name of registrant as specified in its charter) Texas 74-2075344 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9811 Anderson Mill Rd., Suite 202 Austin, Texas 78750 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (512) 331-6781 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o. Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x or No o. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. o Large accelerated filero Accelerated filer o Non-accelerated filerx Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Outstanding at June 30, 2013 1,416,587 shares Table of Contents TEXAS VANGUARD OIL COMPANY Table of Contents Page Number Part I. Financial Information Item 1 - Financial Statements 3 Condensed Balance Sheets - June 30, 2013 and December 31, 2012 3 Condensed Statements of Earnings -Three and six months ended June 30, 2013 and 2012 4 Condensed Statements of Cash Flows - Six months ended June 30, 2013 and 2012 5 Notes to the Condensed Financial Statements 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3- Quantitative and Qualitative Disclosures about Market Risk 7 Item 4 - Controls and Procedures 8 Part II. Other Information Item 6- Exhibits 9 Signatures 10 In the opinion of the Registrant, all adjustments (consisting of normal recurring accruals) necessary to a fair statement of the results of the interim periods have been included. Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements TEXAS VANGUARD OIL COMPANY Condensed Balance Sheets Assets June 30, December 31, (Unaudited) (Audited) Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $228,297 and $209,554 in 2013 and 2012, respectively Prepaid expense Prepaid federal income tax Total current assets Property and equipment, at cost: Oil and gas properties - successful efforts method of accounting Office furniture and vehicles Less accumulated depreciation, depletion and amortization ) ) Total property and equipment, net Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Current liabilities: Trade accounts payable $ $ Taxes payable Asset retirement obligation, current portion Notes payable Total current liabilities Deferred federal income tax liability Asset retirement obligation, less current portion Total liabilities Stockholders' equity: Common stock, par value $.05; authorized 12,500,000 shares; 1,416,587 issued and outstanding in 2013 and 2012, respectively Additional paid-in capital Accumulated earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed financial statements. Page 3 of 10 Table of Contents TEXAS VANGUARD OIL COMPANY Condensed Statements of Earnings (Unaudited) Three months ended Six months ended June 30, June 30, Revenue: Operating revenue $ Other income Total revenue Costs and expenses: Production cost Depreciation, depletion and amortization General and administrative Impairment in value of oil and gas property Interest Doubtful account expense 59 Total costs and expenses Earnings before taxes Federal and state taxes: Provision for federal income tax Provision for state margin tax Net earnings $ Weighted average number of shares outstanding Basic earnings per share $ Diluted earnings per share $ See accompanying notes to condensed financial statements. Page 4 of 10 Table of Contents TEXAS VANGUARD OIL COMPANY Condensed Statements of Cash Flows (Unaudited) Six months ended June 30, Net cash provided by operating activities $ $ Cash flows used in investing activities: Additions to oil and gas properties ) ) Proceeds from sale of equipment Proceeds from sale of oil and gas properties Net cash used in investing activities ) ) Net cash used in financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to condensed financial statements. Page 5 of 10 Table of Contents TEXAS VANGUARD OIL COMPANY Notes to Condensed Financial Statements (Unaudited) June 30, 2013 Note 1:Oil and Gas Properties Texas Vanguard Oil Company (the “Company”) follows the "successful efforts" method of accounting for oil and gas exploration and production operations. Accordingly, costs incurred in the acquisition and exploratory drilling of oil and gas properties are initially capitalized and either subsequently expensed if the properties are determined not to have proved reserves, or reclassified as a proven property if proved reserves are discovered.Costs of drilling development wells are capitalized. Geological, geophysical, carrying and production costs are charged to expense as incurred. The Company performs a periodic review for impairment of proved properties. The Company determines if impairment has occurred through either adverse changes or as a result of its periodic review for impairment. Upon abandonment of properties, the reserves are deemed fully depleted and any unamortized costs are recorded in the statement of income under impairment expense. Upon the sale of oil and gas reserves in place, costs less accumulated amortization of such property are removed from the accounts and resulting gain or loss on sale is reflected in operations. Impairment of unproved properties is assessed periodically and any impairment in value is currently charged to expense. Loss is recognized to the extent that such impairment is indicated. When an entire interest in an unproved property is sold, gain or loss is recognized, taking into consideration any recorded impairment. Depreciation, depletion and amortization of proved oil and gas property costs, including related equipment and facilities, are provided using the units-of-production method. Note 2:Income Taxes The Company uses the "asset and liability method" of income tax accounting, which bases the amount of current and future taxes payable on the events recognized in the financial statements and on tax laws existing at the balance sheet date.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes enactment date. Note 3: Statement of Cash Flows Cash and cash equivalents as used in the Condensed Statements of Cash Flows include cash in banks and certificates of deposits owned. Note 4: Recently Issued Accounting Standards The Company has reviewed the updates issued by the Financial Accounting Standards Board (FASB) during the six-month period ended June 30, 2013, and determined that the updates are either not applicable to the Company or will not have a material impact upon the Company. Page 6 of 10 Table of Contents Item 2. Management's Discussion and Analysis of Results of Operations and Financial Condition. The following information is provided in compliance with SEC guidelines to explain financial information shown in the Condensed Financial Statements. RESULTS OF OPERATIONS Operating revenues decreased by$499,549(28%) and $959,832 (26%) for the three-month and six-month periods ended June 30, 2013, from the comparable prior year periods primarily as a result of less oil and gas sales as well as lower commodity prices in 2013 as compared to 2012.Production costs decreased by $427,548 (36%) and $719,521 (32%) for the three-month and six-month periods ended June 30, 2013, from the comparable prior year periods. Decreased production costs for the three-month and six-monthperiods endedJune30, 2013 as compared to the prior-year periods are largely associated with a decrease in overall field expenses as well as a decrease in workover activity. General and administrative expenses increased $2,244 (2%) and $4,083 (1%) for the three-month and six-month periods ended June 30, 2013, as compared to the prior year periods. Depreciation, depletion, and amortization decreased by $13,479 (6%) for the six-month period ended June 30, 2013, from the comparable prior-year period.Depreciation, depletion and amortization varies fromperiod to period because of changes in reserve estimates, changes in quantities of oil and gas produced,changes in price of oil and gas sold, as well as the acquisition, discovery or sale of producing properties. For the three-month and six-month periods ended June 30, 2013, the Company provided a provision of $108,710 for the impairment of value of oil and gas properties due to less than expected production performance of specific wells and for wells that were plugged and abandoned. LIQUIDITY AND CAPITAL RESOURCES During the period ended June 30, 2013, the Company's liquidity remained strong enough to meet its short-term cash needs.The sources of liquidity and capital resources are generated from cash on hand, cash provided by operations and from credit available from financial institutions.Working capital at June 30, 2013, has increased to 21.76 to 1 from 13.88 to 1 at December 31, 2012. Management believes that oil and gas property investing activities in 2013 can be financed through cash on hand, cash from operating activities, and bank borrowings. The Company anticipates continued invest­ments in proven oil and gas properties in 2013 when they can be purchased at prices that will provide a short payback period. If bank credit is not available, the Company may not be able to continue its policy of continued investment in strategic oil and gas properties. Cash flow provided by operations was $592,263 for the six months ended June 30, 2013. The Company used $47,450 to invest in oil and gas properties in the first six months of 2013, compared to $423,921 in the first six months of 2012. The worldwide crude oil prices continue to fluctuate in 2013. The Company cannot predict how prices will vary during the remainder of 2013 and what effect they will ultimately have on the Company, but management believes that the Company will be able to generate sufficient cash from operations to service its bank debt and provide for maintaining current production of its oil and gas properties. Inflation is not anticipated to have a significant impact on the Company’s operations. Item 3. Quantitative and Qualitative Disclosures about Market Risk The Company does not engage in hedging activities and does not use commodity futures nor forward contracts in its cash management functions. Our financial condition, results of operations and capital resources are highly dependent upon the prevailing market prices of, and demand for, oil and natural gas.These commodity prices are subject to wide fluctuations and market uncertainties due to a variety of factors that are beyond our control.We cannot predict future oil and natural gas prices with any degree of certainty.Sustained declines in oil and natural gas prices may adversely affect our financial condition and results of operations, and may also reduce the amount of net oil and natural gas reserves that we can produce economically. Page 7 of 10 Table of Contents Item4. Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-14(c) and 15d-14(c) under the Securities Exchange Act of 1934, as of June 30, 2013 (the "Evaluation Date"). Based upon this evaluation, our principal financial and accounting officer concluded as of the Evaluation Date that our disclosure controls and procedures were effective such that the material information required to be included in our Securities and Exchange Commission ("SEC") reports is recorded, processed, summarized, and reported within the time periods specified in SEC rules and forms relating to the Company, including, our consolidated subsidiaries, and was made known to them by others within those entities, particularly during the period when this report was being prepared. In addition, there were no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the Evaluation Date. Page 8 of 10 Table of Contents PART II.OTHER INFORMATION Item 6. Exhibits Exhibits: Rule 13a-14(a)/15d-14(a) Certification 18 U.S.C. 1350 Certification 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL Taxonomy Extension Calculation Linkbase 101.DEF Taxonomy Extension Definition Linkbase 101.LAB Taxonomy Extension Label Linkbase 101.PRE Taxonomy Extension Presentation Linkbase Page 9 of 10 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TEXAS VANGUARD OIL COMPANY (Registrant) William G. Watson, President William G. Watson, President and (Chief Executive Officer and Chief Financial Officer) Date: August 6, 2013 Page 10 of 10
